This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RESORT CUSTOM BUILDERS, LLC,

 3          Petitioner-Appellant,

 4 v.                                                                          NO. 31,947

 5 DEVELOPER RESOURCES, INC.,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Albert J. Mitchell, District Judge

 9 Warren F. Frost, P.C.
10 Warren F. Frost
11 Logan, NM

12 for Appellant

13 Moses, Dunn, Farmer & Tuthill, P.C.
14 Katherine A. Lynch
15 Albuquerque, NM

16 for Appellee


17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2